American DG Energy Inc.        Confidential
Stock Option Agreement





American DG Energy Inc.
Stock Option Agreement under
American DG Energy Inc. 2005 Stock Incentive Plan


American DG Energy Inc. (the “Company”) hereby grants the following stock option
pursuant to the American DG Energy Inc. 2005 Stock Incentive Plan. The terms and
conditions attached hereto are also a part hereof.


Name of optionee (the “Optionee”):
 
Date of this option grant:
 
Number of shares of the Company’s Common Stock subject to this option
(“Shares”):
 
Option exercise price per Share:
 
Number, if any, of Shares that may be purchased on or after the grant date:
 
Shares that are subject to vesting schedule:
 
Vesting Start Date:
 
Vesting Schedule: 25% of the Shares vest on the Vesting Start Date, and then an
additional 25% of the Shares vest on each of the subsequent three anniversaries
of the Vesting Start Date. In the event of an Acquisition, the Shares will vest
in accordance with Section 3(b).
All vesting is dependent on the continuation of a Business Relationship with the
Company, as provided herein.
The exercise price may be paid by the forms of payment specified in Section
7(a).



This option satisfies in full all commitments that the Company has to the
Optionee with respect to the issuance of stock, stock options or other equity
securities.


American DG Energy Inc.                Optionee






By:_______________________        Signature:    _____________________________
John N. Hatsopoulos    
Chief Executive Officer    


    
Name:         _______________________________
    
    
Address:    _____________________________


______________________________________




--------------------------------------------------------------------------------

American DG Energy Inc.        Confidential
Stock Option Agreement





AMERICAN DG ENERGY INC.
Stock Option Agreement


1.    Grant Under Plan. This option is granted pursuant to and is governed by
the American DG Energy Inc. 2005 Stock Incentive Plan (the “Plan”) and, unless
the context otherwise requires, terms used herein shall have the same meaning as
in the Plan.


2.    Grant as Non-Qualified Stock Option. This option is not intended to
qualify as an incentive stock option under Section 422 of the Internal Revenue
Code of 1986, as amended, and the regulations thereunder (the “Code”).


3.    Vesting of Option.


(a)     Vesting if Business Relationship Continues. The Optionee may exercise
this option on or after the date of this option grant for the number of shares
of Common Stock, if any, set forth on the cover page hereof. If the Optionee has
continuously maintained a Business Relationship (as defined below) with the
Company through the dates listed on the vesting schedule set forth on the cover
page hereof, the Optionee may exercise this option for the additional number of
shares of Common Stock set opposite the applicable vesting date. Notwithstanding
the foregoing, the Board may, in its discretion, accelerate the date that any
installment of this option becomes exercisable. The foregoing rights are
cumulative and may be exercised only before the date which is five years from
the date of this option grant.


(b)  Accelerated Vesting Due to Acquisition. In the event an Acquisition that is
not a Private Transaction occurs while the Optionee maintains a Business
Relationship with the Company and this option has not fully vested, this option
shall become exercisable for 100% of the then number of Shares as to which it
has not vested, such vesting to occur immediately prior to the closing of the
Acquisition.


(c) Definitions. The following definitions shall apply:


“Acquisition” means (i) the sale of the Company by merger in which the
shareholders of the Company in their capacity as such no longer own a majority
of the outstanding equity securities of the Company (or its successor); or (ii)
any sale of all or substantially all of the assets or capital stock of the
Company (other than in a spin-off or similar transaction) or (iii) any other
acquisition of the business of the Company, as determined by the Board.


“Business Relationship” means service to the Company or its successor in the
capacity of an employee, officer, director or consultant.


“Private Transaction” means any Acquisition where the consideration received or
retained by the holders of the then outstanding capital stock of the Company
does not consist of (i) cash or cash equivalent consideration, (ii) securities
which are registered under the Securities the Securities Act of 1933, as
amended, or any successor statute (the “Securities Act”) and/or (iii) securities
for which the Company or any other issuer thereof has agreed, including pursuant
to a demand, to file a registration statement within ninety (90) days of
completion of the transaction for resale to the public pursuant to the
Securities Act.


4.    Termination of Business Relationship.


(a)    Termination. If the Optionee’s Business Relationship with the Company
ceases, voluntarily or involuntarily, with or without cause, no further
installments of this option shall become exercisable, and this option shall
expire (may no longer be exercised) after the passage of 90 days from the date
of termination, but in no event later than the scheduled expiration date. Any
determination under this agreement as to the status of a Business Relationship
or other matters referred to above shall be made in good faith by the Board.




--------------------------------------------------------------------------------

American DG Energy Inc.        Confidential
Stock Option Agreement





(b)     Employment Status. For purposes hereof, with respect to employees of the
Company, employment shall not be considered as having terminated during any
leave of absence if such leave of absence has been approved in writing by the
Company and if such written approval contractually obligates the Company to
continue the employment of the Optionee after the approved period of absence; in
the event of such an approved leave of absence, vesting of this option shall be
suspended (and the period of the leave of absence shall be added to all vesting
dates) unless otherwise provided in the Company’s written approval of the leave
of absence. For purposes hereof, a termination of employment followed by another
Business Relationship shall be deemed a termination of the Business Relationship
with all vesting to cease unless the Company enters into a written agreement
related to such other Business Relationship in which it is specifically stated
that there is no termination of the Business Relationship under this agreement.
This option shall not be affected by any change of employment within or among
the Company and its Subsidiaries so long as the Optionee continuously remains an
employee of the Company or any Subsidiary.


5.    Death; Disability.


(a)    Death. Upon the death of the Optionee while the Optionee is maintaining a
Business Relationship with the Company, this option may be exercised, to the
extent otherwise exercisable on the date of the Optionee’s death, by the
Optionee’s estate, personal representative or beneficiary to whom this option
has been transferred pursuant to Section 10, only at any time within 12 months
after the date of death, but not later than the scheduled expiration date.


(b)    Disability. If the Optionee ceases to maintain a Business Relationship
with the Company by reason of his or her disability, this option may be
exercised, to the extent otherwise exercisable on the date of cessation of the
Business Relationship, only at any time within 12 months after such cessation of
the Business Relationship, but not later than the scheduled expiration date. For
purposes hereof, “disability” means “permanent and total disability” as defined
in Section 22(e) (3) of the Code.


6.    Partial Exercise. This option may be exercised in part at any time and
from time to time within the above limits, except that this option may not be
exercised for a fraction of a share.


7.    Payment of Exercise Price.


(a)     Payment Options. The exercise price shall be paid by one or any
combination of the following forms of payment that are applicable to this
option, as indicated on the cover page hereof:


(i)
by check payable to the order of the Company; or



(ii)
provided that the Company’s Common Stock is then listed on a securities
exchange, including the Nasdaq Global Market, or on the Over-the-Counter
Bulletin Board, by delivery of an irrevocable and unconditional undertaking,
satisfactory in form and substance to the Company, by a creditworthy broker to
deliver promptly to the Company sufficient funds to pay the exercise price, or
delivery by the Optionee to the Company of a copy of irrevocable and
unconditional instructions, satisfactory in form and substance to the Company,
to a creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price; or



8.    Securities Laws Restrictions on Resale. Until registered under the
Securities Act, the Shares will be illiquid and will be deemed to be “restricted
securities” for purposes of the Securities Act. Accordingly, such shares must be
sold in compliance with the registration requirements of the Securities Act or
an exemption therefrom and may need to be held indefinitely. Unless the Shares
have been registered under the Securities Act, each certificate evidencing any
of the Shares shall bear a restrictive legend specified by the Company.






--------------------------------------------------------------------------------

American DG Energy Inc.        Confidential
Stock Option Agreement



9.    Method of Exercising Option. Subject to the terms and conditions of this
agreement, this option may be exercised by written notice to the Company at its
principal executive office, or to such transfer agent as the Company shall
designate. Such notice shall state the election to exercise this option and the
number of Shares for which it is being exercised and shall be signed by the
person or persons so exercising this option. Such notice shall be accompanied by
payment of the full purchase price of such shares, and the Company shall deliver
a certificate or certificates representing such shares as soon as practicable
after the notice shall be received. Such certificate or certificates shall be
registered in the name of the person or persons so exercising this option (or,
if this option shall be exercised by the Optionee and if the Optionee shall so
request in the notice exercising this option, shall be registered in the name of
the Optionee and another person jointly, with right of survivorship). In the
event this option shall be exercised, pursuant to Section 5 hereof, by any
person or persons other than the Optionee, such notice shall be accompanied by
appropriate proof of the right of such person or persons to exercise this
option.


10.    Option Not Transferable. This option is not transferable or assignable
except by will or by the laws of descent and distribution. During the Optionee’s
lifetime only the Optionee can exercise this option.


11.    No Obligation to Exercise Option. The grant and acceptance of this option
imposes no obligation on the Optionee to exercise it.


12.    No Obligation to Continue Business Relationship. Neither the Plan, this
agreement, nor the grant of this option imposes any obligation on the Company to
continue the Optionee in employment or other Business Relationship.


13.    Adjustments. Except as is expressly provided in the Plan with respect to
certain changes in the capitalization of the Company, no adjustment shall be
made for dividends or similar rights for which the record date is prior to such
date of exercise.


14.    Withholding Taxes. If the Company in its discretion determines that it is
obligated to withhold any tax in connection with the exercise of this option, or
in connection with the transfer of, or the lapse of restrictions on, any Common
Stock or other property acquired pursuant to this option, the Optionee hereby
agrees that the Company may withhold from the Optionee’s wages or other
remuneration the appropriate amount of tax. At the discretion of the Company,
the amount required to be withheld may be withheld in cash from such wages or
other remuneration or in kind from the Common Stock or other property otherwise
deliverable to the Optionee on exercise of this option. The Optionee further
agrees that, if the Company does not withhold an amount from the Optionee’s
wages or other remuneration sufficient to satisfy the withholding obligation of
the Company, the Optionee will make reimbursement on demand, in cash, for the
amount underwithheld.


15.    Arbitration. Any dispute, controversy, or claim arising out of, in
connection with, or relating to the performance of this agreement or its
termination shall be settled by arbitration in Boston, Massachusetts, pursuant
to the rules then obtaining of the American Arbitration Association. Any award
shall be final, binding and conclusive upon the parties and a judgment rendered
thereon may be entered in any court having jurisdiction thereof.


16.    Provision of Documentation to Optionee. By signing this agreement the
Optionee acknowledges receipt of a copy of this agreement and a copy of the
Plan.


17.    Miscellaneous.


(a)    Notices. All notices hereunder shall be in writing and shall be deemed
given when sent by mail, if to the Optionee, to the address shown on the records
of the Company, and if to the Company, to the Company’s principal executive
offices, attention of the Corporate Secretary.


(b)    Entire Agreement; Modification. This agreement constitutes the entire
agreement between the parties relative to the subject matter hereof, and
supersedes all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this agreement. This agreement may
be modified, amended or rescinded only by a written agreement executed by both
parties.




--------------------------------------------------------------------------------

American DG Energy Inc.        Confidential
Stock Option Agreement





(c)     Fractional Shares. If this option becomes exercisable for a fraction of
a share because of the adjustment provisions contained in the Plan, such
fraction shall be rounded down.


(d)    Issuances of Securities; Changes in Capital Structure. Except as
expressly provided herein or in the Plan, no issuance by the Company of shares
of stock of any class, or securities convertible into shares of stock of any
class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares subject to this option. No adjustments
need be made for dividends paid in cash or in property other than securities of
the Company. If there shall be any change in the Common Stock of the Company
through merger, consolidation, reorganization, recapitalization, stock dividend,
stock split, combination or exchange of shares, spin-off, split-up or other
similar change in capitalization or event, the restrictions contained in this
agreement shall apply with equal force to additional and/or substitute
securities, if any, received by the Optionee in exchange for, or by virtue of
his or her ownership of, Shares, except as otherwise determined by the Board.


(e)    Severability. The invalidity, illegality or unenforceability of any
provision of this agreement shall in no way affect the validity, legality or
enforceability of any other provision.


(f)    Successors and Assigns. This agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
subject to the limitations set forth in Section 10 hereof.


(g)    Governing Law. This agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware, without giving effect to the
principles of the conflicts of laws thereof.










